Memorandum. The estate of the late Henry N. Hubbard is in danger of being consumed by multiple litigation. The actual situation (including matters shown by the affidavits) is one where counsel in their client’s interest may well co-operate to save as much as possible of the value of the estate. A receivership now is not shown to be necessary. In fact, it is not shown that it would be of real benefit to the plaintiffs or the estate. While the complaint, with many irrelevancies, states facts sufficient to constitute a cause of action for the foreclosure of a mortgage (of which action and of the parties the Supreme Court has jurisdiction), still it seems that the interests of all parties would be served if this action were discontinued and the sale allowed to proceed in the executors’ action. The large taxable costs in the executors’ action will, when collected, belong, of course, to the plaintiffs in that action and the value of the services of the executors’ attorney is not necessarily measured thereby. If the present action is continued and further litigation ensues, it is hard to see how services in conducting such continued litigation will have any real value to the estate or deserve any substantial compensation from the funds of the estate. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ. Order in so far as it denies motion for receivership modified by granting leave to renew and as modified affirmed, without costs; order in so far as it dismisses complaint reversed on the law, without costs, and motion to dismiss complaint denied, "without costs; motion to dismiss appeal denied, without costs.